Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Interpretation
Claims 3 and 13 comprise the limitations “can potentially exceed”. The Examiner notes that this claim language does not require the limitation that proceeds it from having to be performed, only that it is theoretically possible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 recites the limitation “wherein different power capping limits are applied” (emphasis added). However, the “power capping” limitations were introduced in Claim 5, not Claims 1 or 4, as Claim 6 is dependent upon.  Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “wherein causing the power capping” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.

*	*	*	*	*
Claims 2-4, 7, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 3, and 13, the phrase “such that” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 4 and 7 comprise the limitation: “wherein the power management is performed more aggressively in the degraded mode than in the normal mode”. 

This is considered indefinite because, while the implementation of power management can be considered to reduce power consumption (as introduced in claim 1), the degree to which it is “performed more aggressively” in a degraded mode verses a normal mode is not properly established in order to apply an interpretation to the limitation and compare it to prior art. For examination purposes, the Examiner will interpret the limitation as the degraded mode reduces power consumption of the servers to a value less than that of the normal mode.

Claim 10 recites the limitation: “wherein over a time period during which the data center is in operation, the power management is performed less than one percent of the time period”. This is considered indefinite because neither claim 10, nor claim 1 upon which claim 10 is dependent, define what “power management” is.

The Examiner interprets the broadly claimed “power management” in claim 1 to represent any proactive action affecting the power within the data center. However, claim 1 recites “causing power management to be performed”, without any parameters or definition upon when power management can be considered to have started or ended. This is an issue with respect to claim 10 because claim 10 claims a specific time parameter within which the “power management’ is to be considered to be performed, “less than one percent of the time period”. 

Claim 5 further defines the power management as “causing power capping to be applied to at least some of the servers in the data center”. However, it is unclear if the 

Until claim 10 (or claim 1) is amended to further define the metes and bounds of which the “power management” is to be interpreted, a proper interpretation of the limitation of claim 10 cannot be made in order to compare it against prior art. For examination purposes, the Examiner will interpret “power management” to represent the step of taking a corrective action to affect the power consumption within a server.

Claims 12-15 incorrectly claim dependence to claim 10, instead of independent claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira et al. U.S. PGPUB No. 2017/0308137.

Per Claim 1, Oliveira discloses a method for facilitating increased utilization of a data center (Paragraphs 2, 31, and 32), comprising: receiving information about availability of components in an electrical infrastructure of the data center and about power consumption of servers in the data center (Paragraph 20); detecting that the power Paragraph 20 discloses that a primary power budget is utilized when both power sources A and B are operational, and that an emergency power budget is utilized when one of power source A or B is not operational. The primary power budget allows for great power consumption form the servers than the emergency power budget since a greater overall power capacity will be available.); and causing power management to be performed to reduce the power consumption of the servers so that the power consumption of the servers does not exceed the reduced total capacity of the electrical infrastructure of the data center (Paragraphs 23-26, Figure 6; When one of power sources A/B is lost, a power management operation is performed to implement the emergency power budget, restricting the amount of power a server can consume to the emergency power budget, which is a reduced total capacity of total system capacity and also the primary power budget.).
Per Claim 2, Oliveira discloses the method of claim 1, wherein: the reduced total capacity is caused by a power supply system becoming unavailable (Paragraph 18 and 20; Figure 4 discloses that one of power sources A and B has become unavailable.); the electrical infrastructure of the data center is configured such that each server draws power from at least two different power supply systems (Paragraph 18, Figure 3; power sources 14 and 16); and an amount of power that is supplied by other power supply systems in the data center is increased when the power supply system is unavailable (Paragraph 18, Figure 4; Power source B (16) supplies a greater amount of power to the servers when power source A (14) becomes unavailable.).Per Claim 3, Oliveira discloses the method of claim 1, wherein the utilization of the data center is designed such that: the power consumption of the servers in the data center does not exceed a total capacity of the electrical infrastructure of the data center when all power supply systems in the electrical infrastructure of the data center are Paragraphs 18 and 20, Figure 3; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which does not exceed the total capacity of the combined power sources (6240W x 2 = 12,480W) or the primary power budget of 7800W.); and the power consumption of the servers in the data center can potentially exceed the total capacity of the electrical infrastructure of the data center when a power supply system in the electrical infrastructure of the data center is unavailable (Paragraphs 18 and 20, Figure 4; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which would exceed the primary power budget of 7800W and the total power capacity of a single power source (6240W) in the event that one power source were unavailable.).

Per Claim 4, Oliveira discloses the method of claim 1, wherein causing the power management to be performed comprises: causing the power management to be performed in a normal mode; and causing the power management to be performed in a degraded mode when at least one condition is satisfied, wherein the power management is performed more aggressively in the degraded mode than in the normal mode (Paragraphs 18, 20, and 23-26; Implementing the “primary power budget” is considered a normal mode of power management and implementing the “emergency power budget” is considered a degraded mode which is more aggressive than the normal mode.).Per Claim 5, Oliveira discloses the method of claim 1, wherein: causing the power management to be performed comprises causing power capping to be applied to at least some of the servers in the data center; and the power capping restricts how much power affected servers are permitted to consume (Paragraphs 18, 20, and 23-28; When the emergency power budget is implemented, servers are operated at less than their 100% utilization capabilities.).Per Claim 6, Oliveira discloses the method of claim 4, wherein different power capping limits are applied to different servers based on relative priority of the different servers (Paragraphs 28 and 29).Per Claim 7, Oliveira discloses the method of claim 1, wherein causing the power capping to be applied comprises: causing the power capping to be performed in a normal mode; and causing the power capping to be performed in a degraded mode when at least one condition is satisfied, wherein the power capping uses more restrictive power limits in the degraded mode than in the normal mode (Paragraphs 18, 20, and 23-26; Implementing the “primary power budget” is considered a normal mode of power management and implementing the “emergency power budget” is considered a degraded mode which is more aggressive than the normal mode.).Per Claim 8, Oliveira discloses the method of claim 1, wherein causing the power management to be performed comprises at least one of: causing at least some of the servers in the data center to be shut down; causing at least some of the servers in the data center to enter a low power state (Paragraphs 26-30 discuss the need to reduce the utilization of a number of servers in the event that a power source becomes unavailable. The examples provided in the cited sections provide numbers for specific scenarios where utilization of a specific server is reduced in order to keep as many servers operational as possible when a power source becomes unavailable. Paragraph 29 further discusses capping power to servers as part of server groups in a prioritization hierarchy. Capping the utilization, and in turn the power draw, of a server that was previously operating at 100% utilization to a significantly lower utilization value represents a “low-power state”.); or causing at least some virtual machines running on at least some of the servers in the data center to be shut down.Per Claim 9, Oliveira discloses the method of claim 1, wherein the information about the availability of the power supply systems and about the power consumption of the servers is received from at least two separate electrical monitoring paths (Figures 3-5; Rack management system 102 comprises electrical monitoring paths from each of the power sources 112/114 and each server device 108).Paragraph 23; “If one of the power sources A or B is lost, then the node management software module 106.sub.1-106.sub.20 in each server 108.sub.1-108.sub.20 detects that one power source is no longer available, and will virtually immediately (i.e., essentially in real time) limit the power draw of its associated server to its emergency power budget value”. See also the 112 rejection above with respect to the interpretation of the limitations.).Per Claim 11, Oliveira discloses a method for facilitating increased utilization of a data center (Paragraphs 2, 31, and 32), comprising: receiving a request to perform power management to reduce power consumption of servers (servers 108) in a data center (Paragraphs 23-26, Figure 6; “emergency power budget”), wherein the request is received in response to an entity (node management software module 106) detecting that the power consumption of the servers in the data center exceeds a reduced total capacity of the electrical infrastructure of the data center (Paragraphs 20, 23, and 26; Figure 6); and sending power management commands to at least some of the servers in the data center in response to receiving the request (Paragraphs 20 and 23-28; Rack management system 102 is continuously monitoring the power availability and usage within the system and updating the limits on the amount of power each server can draw. The emergency power budget value is indicative of the amount of power a server can draw in this scenario.).
Per Claim 12, Oliveira discloses the method of claim 10, wherein: the method is implemented by a power management service (rack management system 102); and the entity that detects that the power consumption of the servers in the data center exceeds the reduced total capacity comprises another service that is distinct from the power management service (node management software module 106).Per Claim 13, Oliveira discloses the method of claim 10, wherein the reduced total capacity is caused by a power supply system becoming unavailable (Paragraph 18 and 20; Figure 4 discloses that one of power sources A and B has become unavailable.), and wherein the utilization of the data center is designed such that: the power consumption of the servers in the data center does not exceed a total capacity of the electrical infrastructure of the data center when all power supply systems in the electrical infrastructure of the data center are operational (Paragraphs 18 and 20, Figure 3; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which does not exceed the total capacity of the combined power sources (6240W x 2 = 12,480W) or the primary power budget of 7800W.); and the power consumption of the servers in the data center can potentially exceed the total capacity of the electrical infrastructure of the data center when the power supply system in the electrical infrastructure of the data center is unavailable (Paragraphs 18 and 20, Figure 4; Each of the 20 servers operating at 100% capacity equals 7800W (20 x 390W), which would exceed the primary power budget of 7800W and the total power capacity of a single power source (6240W) in the event that one power source were unavailable.).
Per Claim 14, Oliveira discloses the method of claim 10, wherein: the power management commands comprise power capping commands that limit how much power affected servers are permitted to consume (Paragraphs 18, 20, and 23-28; When the emergency power budget is implemented, servers are operated at less than their 100% utilization capabilities.); and different power capping limits are applied to different servers based on relative priority of the different servers (Paragraphs 28 and 29).
Per Claim 16, Oliveira discloses a method for facilitating increased utilization of a data center (Paragraphs 2, 31, and 32), comprising: receiving power management commands for a plurality of servers (servers 108) in a data center (Paragraphs 23-26, Figure 6; “emergency power budget”), wherein the power management commands are received from a power management service (rack management system 102), wherein the power management service sends the power management commands in response to an entity (node management software module 106) detecting that power Paragraphs 20 and 23-28, Figure 6; Rack management system 102 is continuously monitoring the power availability and usage within the system and updating the limits on the amount of power each server can draw. The emergency power budget value is indicative of the amount of power a server can draw in this scenario.).
Per Claim 17, Oliveira discloses the method of claim 16, wherein: the plurality of servers are included in a server rack (equipment rack 10); the method is implemented by a server rack manager (rack management system 102); and the entity that detects that the power consumption of the servers in the data center exceeds the reduced total capacity comprises another service that is distinct from the power management service and from the server rack manager (node management software module 106).Per Claim 18, Oliveira discloses the method of claim 16, wherein: the power management commands comprise power capping commands; the method further comprises applying power capping limits to the set of servers based on the power capping commands; and different power capping limits are applied to different servers based on relative priority of the different servers (Paragraphs 18, 20, and 23-28; When the emergency power budget is implemented, servers are operated at less than their 100% utilization capabilities. Paragraphs 28 and 29 discuss server prioritization.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. U.S. PGPUB No. 2017/0308137 in view of Bodas et al. U.S. PGPUB No. 2015/0169026.
Per Claims 15 and 19, Oliveira discloses power capping servers based on a priority among said servers (Paragraphs 28 and 29), but does not specifically state that servers are “shut down”.

However, Bodas similarly discloses a data center comprising a plurality of servers (Paragraph 36, Figure 2) wherein a data center management system 204 is used to monitor, detect, and control the power availability, allocation, and consumption by the servers (Generally, Figures 3-10). Bodas further teaches powering down a number of servers in order to free up the power that would have been consumed by said server to be allocated to higher performing servers (Paragraphs 78-80, Figure 8).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Bodas’s teaching of powering down a lesser performing server in order to free up power to be allocated to a higher Paragraphs 28 and 29). It would have been obvious for a scenario arise where one of the lower priority servers of Oliveira need be completely shut down in order to free up all of its allocated power for a higher priority server.

*	*	*	*	*	*	*

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. U.S. PGPUB No. 2017/0308137 in view of Nielsen et al. U.S. PGPUB No. 2014/0365795.
Per Claim 20, Oliveira discloses power capping servers based on a priority among said servers (Paragraphs 28 and 29), but does not specifically state that said power capping is done by shutting down virtual machines.

However, Nielsen similarly discloses a data center comprising a plurality of servers (Paragraph 45, Figure 4) wherein when a disruption of input power occurs (308), said servers are instructed to operate in a reduced power mode (Paragraph 45). Nielsen further teaches said reduced power mode including suspension of one or more virtual machines on said servers, wherein said suspension of one or more virtual machines may be performed based on an importance rank of said virtual machines (Paragraph 47).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Nielsen’s teaching of shutting down VM’s on the servers in order to reduce the power consumption during a loss of power, with the power management teachings of Oliveira, because Oliveira discusses reducing power to lower priority servers to ensure higher priority servers receive the power needed for a specified level of utilization (Paragraphs 28 and 29). Oliveira does 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185